Citation Nr: 1332382	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for Raynaud's syndrome of the hands.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 2004 to July 2005, in addition to service in the Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions mailed in June 2006 and June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, granted service connection for Raynaud's syndrome of both hands, initially evaluated as 10 percent disabling, and denied service connection for a left foot disorder.  The Veteran disagreed and perfected these appeals.

In November 2011, the Board denied the Veteran's claim of service connection for a left foot disorder and the appeal for a higher initial evaluation for Raynaud's syndrome.  The Veteran appealed from the Board decision on these matters, and in November 2012 a joint motion for remand back to the Board was filed with the United States Court of Appeals for Veterans Claims (Court) by the Veteran and VA.  In November 2012, the Court granted the joint motion for remand, and remanded the matters to the Board for actions consistent with the motion.

The issues of entitlement to service connection for mouth cancer, a bilateral elbow disorder, carpal tunnel, and a right shoulder disorder have been raised by the record (see September 2010 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   In the November 2011 decision by the Board, these issues were referred to the AOJ for appropriate action; however, they remain unadjudicated and, therefore, the Board does not have jurisdiction over them.  These issues are, again, referred to the AOJ for appropriate action. 

The issues of entitlement to an initial disability evaluation in excess of 10 percent for Raynaud's syndrome of the hands and entitlement to service connection for a left foot disorder are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Initial Evaluation for Raynaud's Syndrome

The Veteran's Raynaud's syndrome of the hands was assigned an initial 10 percent evaluation, effective July 15, 2005, under 38 C.F.R. § 4.104, Diagnostic Code 7117 (2013).  The Veteran contends that the disability is more than 10 percent disabling.

In November 2011, the Board denied the Veteran's appeal for a greater initial evaluation based on a review of the record including the Veteran's treatment records since 2005.  The Board determined that Raynaud's syndrome was manifested by attacks occurring one to three times a week.  In the joint motion for remand, the parties noted that on fee-based examination in January 2006 the Veteran endorsed episodes of Raynaud's syndrome once per day.

The Board found the Veteran's endorsement of daily Raynaud's syndrome symptoms not to be credible in part due to the lack of reports relating to Raynaud's syndrome within the record.  The parties to the joint motion reached an agreement that, "without medical evidence establishing the relative severity, common symptomatology, and usual treatment of Raynaud's syndrome," the Board's finding of lack of credibility was in error.  The parties thus agreed that a medical opinion regarding the relative severity, common symptomatology, and usual treatment of the disorder is necessary before the Board can properly adjudicate the claim.

It is noted also that the Veteran has been diagnosed with carpel tunnel syndrome.  As both carpel tunnel and Raynaud's syndromes affect the upper extremities, and in particular the hands, the parties agreed that an opinion is necessary as to whether symptoms of Raynaud's syndrome are separable from symptoms of carpel tunnel syndrome.

Service Connection for a Left foot Disorder

The Veteran contends that a left foot disorder, which is referred to by the Veteran only as a "left foot" disorder, was aggravated by active service.   The Veteran endorses experiencing pain while running as part of the required physical training during active service and walking while on deployment.  See February 2007 statement.

Service treatment records include the Veteran's Reserve Reports of Physical Examination in the years prior to the July 2005 active service for deployment to Kosovo.  Specifically in February 2001, for the Report of Physical Examination, prepared as part of a fifth year physical, the Veteran's feet were found not to be clinically normal.  The service examiner noted that the Veteran was status post left foot surgery.  This status was also listed in the section for summary of defects.  On the February 2001 Report of Medical History, the Veteran reported being status post excision medial sesamoid of the left foot.  The service clinician included this disorder in the concluding section for elaboration of pertinent data.

A review of the service treatment records fails to find any examination of the Veteran on beginning a July 2004 deployment to Kosovo.  Therefore, upon entry into service, no abnormality of the left foot was noted.

On in-service October 2004 Report of Medical History, the Veteran indicated in the negative for the query have-you-ever-had-or-do-you-have-now: impaired use of feet; any foot surgery including arthroscopy or the use of a scope to any bone or joint; bone, joint or other deformity; and broken bone(s) (cracked or fractured).  In addition, the Veteran responded in the positive for foot pain.  No service treatment report through the conclusion of the active service included any complaint about the left foot, and the May 2005 Post-Deployment Health Assessment did not include any complaints or reports about the left foot.

In September 2005, four months after separation from active service, the Veteran initiated VA treatment.  No history of a left foot disorder or any complaint pertaining to a left foot disorder were endorsed, and the evaluating clinician noted upon review of the musculoskeletal system that the Veteran had full range of motion in all extremities with no swelling.  The January 2006 fee-based VA general examination report noted only that the Veteran's musculoskeletal system was within normal limits.  Once again, there was no mention of any left foot disorder.  Private treatment reports are of record through 2010; however, these reports do not contain any reports of complaints or treatment of a left foot.

The Board finds that additional development is required on two fronts.  First, the Veteran should be asked to provide surgical records, or to identify the location of surgical records, relating to medial sesamoid excision of the left foot reported in February 2001.  Next, a VA examination should be afforded to the Veteran in order to help identify the etiology and course of the Veteran's pre-service and current left foot disorder(s), if any.

Accordingly, the matters of initial disability evaluation in excess of 10 percent for Raynaud's syndrome of the hands and entitlement to service connection for a left foot disorder are REMANDED for the following action:

1.  Ask the Veteran to identify treatment records related to pre-service medial sesamoid excision of the left foot.  The Veteran should be asked to supply copies of records in his personal possession, or in the alternative to identify the treating physical or office where copies of such records may be obtained.  Once identified, appropriate steps should be taken to acquire the records and associate them with the claims file.

2.  Following the above development, schedule the Veteran for a VA examination referable to the left foot to assist in diagnosing the current left foot disorder(s) and in determining the causation or etiology of any such disorder.  The relevant documents in the claims file should be made available to the examiner for review of the Veteran's history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should identify all current left foot disorders, and for each disorder (i.e., a separate opinion should be provided for each disorder) the examiner should address the following:

a.  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the identified left foot disorder pre-existed the Veteran's entrance into active duty in July 2004?

b.  If it is the examiner's opinion that the left foot disorder preexisted the Veteran's entrance into active duty, the examiner should answer the following questions: 

i).  Is there clear and unmistakable evidence (i.e., obvious and manifest) that the left foot disorder was not aggravated (i.e., permanent worsening, manifest during service and not due to the natural progression of the disorder) while the Veteran was in active service?

i).  If there was in-service aggravation, please identify the specific evidence of worsening which indicates an in-service aggravation.

c.  For each identified current left foot disorder which did not preexist active service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the left foot disorder is related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

If the examiner concludes that there is insufficient information to provide one or more of the requested opinions without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the opinions sought.

3.  Schedule the claims file to be reviewed by an examiner in order to help determine the current level of symptomatology of Raynaud's syndrome.  After reviewing the claims file, the examiner should address the following:

a.  Please describe the relative severity, common symptomatology, and usual treatment of Raynaud's syndrome.

b.  Are the Veteran's Raynaud's syndrome symptoms separable from carpel tunnel syndrome?

c.  If the Veteran's Raynaud's syndrome symptoms are capable of isolation, please describe these symptoms as they exist without the presence of other non-service-connected symptomatology.

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  If the examiner determines that an additional VA examination is necessary in order to address the requested questions, one should be arranged.

If the examiner concludes that there is insufficient information to provide one or more of the requested opinions without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the opinions sought.

4.  After completing all indicated development, readjudicate the claims of service connection for a left foot disorder and entitlement to an initial disability evaluation in excess of 10 percent for Raynaud's syndrome of the hands in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and the Veteran should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

